Citation Nr: 1445124	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

[The issues of entitlement to service connection for an acquired psychiatric disorder, a right arm condition, a left arm condition, arthritis of the lumbar spine, and a neck condition are set aside until a time after the Veteran is afforded his Board videoconference hearing on the above-captioned issues.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony on the issues of entitlement to service connection for an acquired psychiatric disorder, a right arm condition, a left arm condition, arthritis of the lumbar spine, and a neck condition at a Board videoconference hearing before the undersigned in December 2010.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is required in order to ensure that there is a complete record upon which to decide all claims on appeal, so that the Veteran is afforded every possible consideration.

The Veteran initially perfected the issues of entitlement to service connection for an acquired psychiatric disorder, a right arm condition, a left arm condition, arthritis of the lumbar spine, and a neck condition and was afforded a Board videoconference hearing as to these issues in December 2010.  Following this hearing, he also perfected an appeal as to the issues of entitlement to service connection for right and left shoulder conditions, and entitlement to a TDIU.  A review of the claims file reveals that on a December 2013 VA Form 9, the Veteran indicated that he wishes to provide testimony before a Veteran's Law Judge at a videoconference hearing at the RO with regard to these latter claims.  Consequently, a remand is required as a videoconference hearing with a member of the Board must be scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).

The Board again notes that hearing testimony on the issues of entitlement to service connection for an acquired psychiatric disorder, a right arm condition, a left arm condition, arthritis of the lumbar spine, and a neck condition was taken in December 2010 before the undersigned.

If possible, please schedule the hearing on these issues related to the right and left shoulders and a TDIU before the undersigned.

If a hearing before the undersigned is not possible, please limit the hearing scheduled to the issues of entitlement to service connection for right and left shoulder conditions and TDIU alone.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



